Citation Nr: 0631076	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1942; and from February 24, 1946 to February 28, 
1946.  He was a prisoner of war (POW) from April 1942 to 
October 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.   


FINDINGS OF FACT

1.  By rating decision in August 2002, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death; a timely substantive appeal was not received 
to complete an appeal from that determination.  

2.  Evidence received since the August 2002 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied a service 
connection claim for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the August 2002 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her application to reopen a claim for service connection for 
the cause of the veteran's death in February 2004.  In July 
2004, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Moreover, the July 
2004 letter advised the appellant of the type of evidence 
which would be new and material to reopen her claim.  Since 
the July 2004 VCAA notice preceded the September 2004 RO 
rating decision, there is no defect with respect to the 
timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for the cause of the veteran's death, 
but there has been no notice of the method by which the 
effective date is determined.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2004 in which it advised the 
appellant what information and evidence is needed to 
substantiate her claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Since the Board concludes below that there is no new and 
material evidence received with which to reopen her claim, 
any questions as to the appropriate effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that there is no requirement for a medical 
opinion in this case since new and material evidence has not 
been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.


New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2004); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
RO in August 1998 and the RO decision went unappealed.  
Consequently, the decision became final.  The veteran sought 
to reopen his claim in April 2001 and the RO denied the claim 
on a de novo basis in August 2002.  The veteran filed a 
timely notice of disagreement and the RO issued a statement 
of the case in October 2003.  The appellant failed to file a 
timely substantive appeal; consequently, the August 2002 RO 
decision became final.  

The appellant contends that the veteran died of heart disease 
and that, as a POW, the cause of his death should be 
presumptively service connected.  To that end, the appellant 
submitted a January 2004 lay statement signed by N.L.D and 
T.M.L.  In it, they claim that when the veteran was released 
from the POW camp, they observed localized edema (swollen 
feet, ankles, and legs).  While it is true that if a POW dies 
of ischemic heart disease, localized edema in service will 
substantiate a claim that the heart disease is related to 
service.  However, the Board notes that there is no competent 
evidence in the claims file that the veteran died of heart 
disease.  The Board recognizes that the veteran's death 
certificate lists his cause of death as "cardiac arrest." 
However, the Board does not view this reference (without 
more) as a diagnosis of underlying cardiovascular disease.  
There is no evidence that the veteran died of a chronic 
cardiovascular disorder.  To the contrary, the hospital 
reports dated January and February 1973 repeatedly state 
"heart and lungs showed no significant findings," "heart 
and lungs essentially normal," and "heart and lungs 
unremarkable."  The appellant has pointed to a 1973 
electrocardiogram report which was interpreted as borderline 
with voltage criteria for left ventricular hypertrophy.  
However, the record does not appear to include a medical 
diagnosis of cardiovascular disease, and the appellant is not 
competent to render a diagnosis based on her interpretation 
of the report.  The Board would also point out that the 1973 
electrocardiogram report was of record at the time of the 
August 2002 decision.  

In sum, in the absence of evidence that the veteran died of a 
chronic heart disease, the fact that he may have experienced 
localized edema upon release from a POW camp is not material 
as it does not raise a reasonable possibility of 
substantiating the claim.  In the absence of new and material 
evidence, reopening the appellant's claim is not warranted.   




ORDER

As new and material evidence has not been received, the claim 
of service connection for the cause of the veteran's death is 
not reopened.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


